NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



ALEXANDER CROWLEY,                     )
DOC #R64086,                           )
                                       )
              Appellant,               )
                                       )
v.                                     )   Case No. 2D16-4148
                                       )
STATE OF FLORIDA,                      )
                                       )
              Appellee.                )
                                       )

Opinion filed April 13, 2018.

Appeal from the Circuit Court for
Pinellas County; Philip J. Federico,
Judge.

Alexander Crowley, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


              Affirmed.



LaROSE, C.J., and SILBERMAN and ROTHSTEIN-YOUAKIM, JJ., Concur.